Citation Nr: 1529713	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-33 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement  to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral foot disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that service connection for a bilateral foot disorder, diagnosed as stasis dermatitis, is warranted based upon service incurrence.  He also maintains that his bilateral foot disorder, in the alternative, is due to or aggravated by a service-connected disability.  

A review of the record shows that the Veteran claims that he has trench foot which occurred when he was in constant water in the rice paddies of Vietnam.  Service treatment records show that he was treated for swelling of the left foot in service.  Since service, his foot disorder has been diagnosed as stasis dermatitis and tinea pedis by his primary care physician.  VA examination reports have had conflicting opinions.  An August 2006 QTC examination report states that the Veteran's hyperpigmented chronic venous stasis dermatitis of the bilateral lower extremities and feet had its onset as a complication of diabetes mellitus.  A November 2006 VA examination states that the stasis dermatitis of the lower legs is not secondary to diabetes mellitus as he has had varicose veins for many years.  None of the examinations has dealt with whether the Veteran has tinea pedis and whether that condition occurred in service or whether it is secondary to a service-connected disability.  Therefore, the VA examinations in connection with this claim are inadequate and require further review.  See 38 C.F.R. § 4.2.  

Additionally, medical records from SPOHN-Shoreline were submitted to VA in connection with this claim.  Only records from 2010 were submitted.  The Veteran was seen and treated at this facility for a myocardial infarction and varicose veins in the 1990's.  Those records are crucial to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to the Veteran's bilateral foot disorder, varicose veins, diabetes mellitus, and coronary artery disease, from VA or otherwise (specifically SPOHN-Shoreline in the 1990's), that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should undergo an appropriate VA examination to determine the nature and etiology of the Veteran's claimed bilateral foot disorder.  All indicated studies should be performed. The Veterans Benefits Management System electronic file must be reviewed in connection with the examination and the examination report must be annotated as reviewed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral foot disorder (diagnosed as stasis dermatitis and/or tinea pedis) is a result of service or due to or aggravated by a service-connected disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.   In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 
 
 3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

